Exhibit 10.20

 

CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24B-2

 

Certain portions, indicated by [*****], of this exhibit have been omitted
pursuant to Rule 24b-2 of the Securities Act of 1934. The omitted materials have
been filed separately with Securities and Exchange Commission.

 

FIRST AMENDED EXCLUSIVE

 

DISTRIBUTION AND LICENSE AGREEMENT

 

Specialty Allografts and Bone Paste

 

This First Amended Exclusive Distribution and License Agreement (this
“Agreement”) is effective as of the 15th day of April, 2004, (the “Effective
Date”) by and between Regeneration Technologies, Inc., a Delaware corporation
(“RTI”), and Medtronic Sofamor Danek USA, Inc., a Tennessee corporation (“MSD”).
RTI and MSD are sometimes individually referred to herein as a “Party” and
collectively as the “Parties.”

 

WHEREAS, RTI and MSD each acknowledge that the processing and use of human
tissue for human transplantation purposes is in the public interest and in the
interest of medicine generally, and that this Agreement will enhance these
interests through facilitating the availability of processed tissue for use in
medical procedures and thereby advance the medical and scientific application
thereof;

 

WHEREAS, the Parties are successors in interest to each of that certain
Management Services Agreement, dated July 23, 1996, between The University of
Florida Tissue Bank, Inc. (“UFTB”) and Sofamor Danek Group, Inc. (“SDG”), as
amended (the “1996 Management Services Agreement”), and that certain Management
Services Agreement—Bone Paste, dated May 11, 1998, between UFTB and SDG, as
amended (the “1998 Management Services Agreement” and, together with the 1996
Management Services Agreement, the “Original Agreements”);

 

WHEREAS, the Parties entered into that certain Exclusive Distribution and
License Agreement (the “2002 Agreement”) as of June 1, 2002 (the “Original
Effective Date”) and the Parties now wish to redefine the terms governing their
relationship by entering into this Agreement;

 

WHEREAS, MSD and RTI each desire that RTI process and produce certain human
specialty allograft tissue listed in Schedule 2.1 attached hereto (the
“Specialty Allografts”) and paste products containing demineralized bone,
gelatin, and particulate mineral including but not limited to cortical and/or
cancellous chips listed in Schedule 2.1 attached hereto (“Bone Paste”), and MSD
desires to distribute such Specialty Allografts and Bone Paste in accordance
with the terms and conditions contained herein;

 

WHEREAS, MSD desires to obtain a license from RTI to market, promote and
distribute Specialty Allografts and Bone Paste; and

 



--------------------------------------------------------------------------------

WHEREAS, the Parties desire to work together to develop new technology and
products for use in medical procedures;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the Parties hereby represent, covenant and agree as follows:

 

ARTICLE I

 

AMENDMENT AND TERMINATION OF ORIGINAL AGREEMENTS AND 2002

AGREEMENT

 

1.1 Amendment. In order to facilitate continued service to patients and
efficient use of human tissue, prior to November 1, 2002, (the “Implementation
Date”) the Parties continued to operate under the Original Agreements and agreed
as follows:

 

(a) Management Services Fee. Beginning on the Original Effective Date and ending
on the day immediately prior to the Implementation Date, (i) with respect to
UFTB Allografts, the Management Services Fee (as such terms are defined in the
1996 Agreement) was [*****] and (ii) with respect to UFTB Paste Products, the
Management Services Fee (as such terms are defined in the 1998 Agreement) was
[*****].

 

(b) Effect. Except as set forth expressly herein, all terms of the Original
Agreements remained in full force and effect until the Implementation Date.

 

1.2 Termination. As of the Implementation Date, the Parties agree and
acknowledge that, without any additional action on either Party’s behalf, the
Original Agreements terminated and are of no further force or effect; provided,
however, such termination did not relieve either Party from liabilities arising
prior to the Implementation Date under the terms of the Original Agreements. The
parties further acknowledge and agree that as of the Effective Date, the 2002
Agreement terminated and was superceded in all respects by this Agreement.

 

1.3 Arbitration. RTI and MSD covenant and agree to use best efforts to resolve
all outstanding disputes under the Original Agreements by the Effective Date,
including but not limited to those matters currently in arbitration.

 

1.4 Quarterly Meetings. Senior management of RTI (Brian Hutchison or his
successor) and MSD (Pete Wehrly and/or Michael DeMane or their successors) shall
meet either in person or telephonically each quarter as their respective
schedules permit to discuss all outstanding issues under the Agreement and
specifically to exchange information about past and future developments in the
relationship between MSD and RTI and the growth potential for distribution and
development of RTI products and biologic products generally, and to agree upon
what portion of such information may be publicly disclosed. If an agreement to
disclose cannot be reached then the party who owns that information will make
the final determination of disclosure of that information; provided however that
no party shall be prohibited from disclosing any information which it is
required to disclose under applicable federal, state or foreign law.

 

Page 2



--------------------------------------------------------------------------------

ARTICLE II

 

LICENSE GRANT

 

2.1 License; Sublicensing Rights; Field of Use. Subject to the provisions of
this Agreement, RTI hereby grants to MSD a worldwide and royalty free license to
distribute Specialty Allografts and Bone Paste throughout the world except with
respect to the country of Italy (the “Territory”). Schedule 2.1 attached hereto
contains a list of all Specialty Allografts and Bone Paste as of the date
hereof, including a list of Specialty Allografts and Bone Paste for which the
license grant hereunder is exclusive in the Exclusive Territory (as defined in
Section 3.1(a) herein) and non-exclusive in the remainder of the Territory,
subject to Section 3.1(f), and a list of Specialty Allografts and Bone Paste for
which the license grant hereunder is nonexclusive throughout the Territory.

 

2.2 License of RTI Marks. RTI grants to MSD a royalty free license to use under
the quality control of RTI the RTI name and logo and all goodwill associated
therewith, and all trademarks, service marks, trade names, designs, graphics and
logos associated with the Specialty Allografts or the Bone Paste, (the “Current
RTI Marks”) in connection with the marketing and distribution of Specialty
Allografts and Bone Paste as provided in this Agreement. RTI further grants to
MSD a royalty free license to use under the quality control of RTI service marks
or trademarks adopted and/or used by RTI and associated specifically with
Specialty Allografts or Bone Paste (the “Future RTI Marks,” and, together with
the Current RTI Marks, the “RTI Marks,”) in connection with the marketing and
distribution of Specialty Allografts and Bone Paste as provided in this
Agreement. A list of all Current RTI Marks and their filing status (if any) is
attached hereto as Schedule 2.2. RTI shall update Schedule 2.2. with all Future
RTI Marks within thirty (30) days after they have been adopted or used by RTI.

 

2.3 Additional Specialty Allografts and Bone Paste. The parties shall update
Schedule 2.1 to include all line extensions of Specialty Allografts and Bone
Paste and any jointly developed products as described in Section 6.3 herein.
Line extensions shall include any improvements or modifications to, or
substitute or alternative products for, Specialty Allografts or Bone Paste
reasonably anticipated to be used primarily for spinal fusion surgery that are
competitive with any Specialty Allograft and/or Bone Paste identified in
Schedule 2.1. If the parties are unable to agree on whether a product should be
added to Schedule 2.1, the parties shall refer the matter to a special master
jointly selected by the parties to determine the issue and the determination of
the special master shall be binding and non-appealable. The Special Master shall
be selected using the same process as the selection of the arbitrator under
Section 9.12 hereof.

 

Page 3



--------------------------------------------------------------------------------

ARTICLE III

 

EXCLUSIVITY; MSD DISTRIBUTION SERVICES; SPECIALTY ALLOGRAFT AND

BONE PASTE SUPPLY

 

3.1 Exclusivity.

 

(a) Exclusive Distributor Appointment. Subject to MSD’s right to subcontract or
delegate in whole or in part to one or more third parties its obligations and
responsibilities as distributor of Specialty Allografts and Bone Paste as
expressly set forth in this Agreement, during the term of this Agreement, MSD
shall be the exclusive distributor for Specialty Allografts and Bone Paste
(except those identified specifically as non-exclusive on Schedule 2.1)
throughout the United States, Canada and Puerto Rico (the “Exclusive
Territory”), and MSD has agreed to be a non-exclusive distributor in all other
countries and territories in the Territory only to the extent described in
Section 3.1(e) hereof; provided, however, with respect to Bone Paste, the grant
of rights herein shall be exclusive only for the intended or expected use
primarily in spinal surgery and shall be exclusive for the use of the trademark,
service mark, trade name, design, graphics and logos associated with “Osteofil.”
RTI agrees that any Bone Paste delivered other than pursuant to this Agreement
shall contain a different brand name and label than the Bone Paste delivered
pursuant to this Agreement. MSD agrees that it will distribute Bone Paste only
pursuant to its grant of distribution rights for use in spinal procedures.

 

(b) RTI Covenant. Except as otherwise provided for under this Agreement, and
other than with respect to Bone Paste intended or expected to be primarily used
outside the spine or as provided in Section 6.3(e) of this Agreement, RTI shall
not, during the term of this Agreement, in any manner, directly or indirectly or
by assisting others, (i) produce, manufacture, distribute, or assist with the
marketing of Specialty Allografts and Bone Paste (ii) engage in any
manufacturing, distribution or marketing activities on behalf of any other
individual or entity with respect to any Specialty Allografts and Bone Paste or
(iii) have an equity, profit or joint venture interest in, or render services
(of an executive, marketing, manufacturing, research and development,
administrative, financial or consulting nature) to any business that produces,
manufactures, distributes, or assists with the marketing of Specialty Allografts
and Bone Paste or (iv) engage in any activities described in (i), (ii) or (iii)
above with respect to any allograft tissue intended or expected to be primarily
used in the spine.

 

(c) MSD Right to Compete. Notwithstanding any provision of this Agreement to the
contrary, nothing in this Agreement shall prohibit MSD from manufacturing,
marketing or distributing allograft tissue or other products that compete,
either directly or indirectly, with Specialty Allografts and Bone Paste.
Schedule 3.1(c) attached hereto contains a list of all allograft tissue or other
products that MSD manufactures, markets or distributes that MSD believes may
compete, either directly or indirectly, with Specialty Allografts or Bone Paste.
MSD shall update Schedule 3.1(c) within fifteen (15) days of the first day of
each calendar quarter starting July 1, 2004.

 

(d) Release of Exclusivity. MSD may release RTI from the exclusivity provisions
of this Agreement with respect to a specific Specialty Allograft or Bone Paste
by giving written notice thereof, upon which time MSD’s rights hereunder with
respect to such Specialty Allograft or Bone Paste shall become nonexclusive but
shall otherwise remain in full force and effect. In addition, if MSD submits
Binding Orders for [*****] for a specific Specialty Allograft or Bone Paste that
are less than [*****] of the average value of Binding Orders submitted by MSD to
RTI for the same specific Specialty Allograft or Bone Paste, as the case may be,
for the immediately preceding [*****], then RTI may

 

Page 4



--------------------------------------------------------------------------------

notify MSD in writing of such shortfall. The Initial Stocking Order shall not be
used in the calculation of the average value of Binding Orders submitted by MSD.
Upon receipt of such notice, MSD shall have [*****] in which to submit
additional Binding Orders such that the total Binding Orders as defined in
paragraph 3.4(d), for the quarter are not less than [*****] of the average value
of Binding Orders submitted by MSD for the same specific Specialty Allograft or
Bone Paste, as the case may be, for the immediately preceding [*****]. If MSD
fails to submit such additional Binding Orders, MSD’s rights hereunder with
respect to such Specialty Allograft or Bone Paste shall become nonexclusive but
shall otherwise remain in full force and effect. Notwithstanding the foregoing,
in the event that RTI delays or fails to deliver Specialty Allografts or Bone
Paste in sufficient quantity to meet a MSD Forecast or an MSD Binding Order, or
regulatory actions delay delivery of the Specialty Allografts or Bone Paste then
RTI shall not have the right to provide notice of a shortfall for any such
period. With respect to a New Allograft, the average value of Binding Orders
submitted by MSD and actually filled by RTI for the first full year of such New
Allograft shall be used for the purposes of this Section 3.1(d), provided,
however, that MSD may submit an initial stocking order with respect to such New
Allograft that will not be included in such calculation.

 

(e) International Distribution. MSD’s agreement in Section 3.1(a) hereof to
allow RTI to distribute Specialty Allografts and Bone Paste or other allograft
tissue and bone paste products for use in the spine (hereinafter “Spinal
Allograft Products”) in territories outside of the United States, Canada, and
Puerto Rico (the “Exclusive Territory”), is specifically conditioned on the
following conditions being met at all times:

 

(i) Prior to any such distribution RTI must use commercially reasonable efforts
to assure that no Spinal Allograft Products will be distributed to anyone who
further distributes or intends to distribute such Spinal Allograft Products into
the Exclusive Territory for spinal applications and if such Spinal Allograft
Products are distributed by any party other than MSD in the Exclusive Territory
for spinal applications then RTI will cease all distribution to that customer
and immediately use its best efforts to enjoin such distribution and recover
inventory from that distributor;

 

(ii) Specialty Allografts and Bone Paste for MSD’s distribution shall receive
priority with respect to donors, processing and manufacturing over any
distribution by RTI or third parties, except for tissue suitable for Bone Paste
to be distributed by Exactech;

 

(iii) Marketing materials that reference BioCleanse will be provided to MSD
concurrent with or prior to their distribution to the public;

 

(iv) Distribution by RTI or any third party as allowed by this Section 3.1 (e)
will not violate any MSD Intellectual Property Rights; and

 

(v) RTI shall provide advance notice of RTI’s intent to distribute or the
existence of any proposed agreement with distributors in any country in which

 

Page 5



--------------------------------------------------------------------------------

MSD then has distribution of Spinal Allograft Products on a non-exclusive basis
and in all cases RTI and MSD shall meet to address issues related to price,
ownership of product registrations and trade names prior to the entry into any
such agreement or RTI’s own distribution outside of the Exclusive Territory.

 

In the event of any breach of the conditions of Sections 3.1(e)(i), (ii), (iv)
or (v) hereof, RTI will immediately cease distribution of Spinal Allograft
Products in any country outside of the Exclusive Territory related to such
breach.

 

3.2 MSD’s Distribution Services. MSD shall use commercially reasonable efforts
to distribute, or facilitate the marketing and distribution of, Specialty
Allografts and Bone Paste in the Territory, in accordance with this Agreement
(the “Services”). The Services shall include, without limitation: (i) developing
marketing and training literature and aids for Specialty Allografts and Bone
Paste; (ii) training MSD marketing and distribution personnel; (iii) conducting
training courses and seminars to educate medical professionals, surgeons,
customer support staff, hospital personnel and buying groups related to
Specialty Allografts and Bone Paste in the use of Specialty Allografts and Bone
Paste, including educating surgeons and staff on Specialty Allograft and Bone
Paste design, ordering, delivery and stocking procedures; (iv) exhibiting
Specialty Allografts and Bone Paste at medical society meetings; (v) promoting
Specialty Allografts and Bone Paste in association with MSD’s other educational
services and marketing efforts; and (vi) supporting at a clinical level the
marketing and distribution efforts of both RTI and MSD by providing surgical
case coverage for Specialty Allografts and Bone Paste. Subject to RTI’s ability
to satisfy each Scheduled Order (as defined in Section 3.4(d)) and each Interim
Order (as defined in Section 3.4(d)), MSD shall order from RTI and maintain
sufficient units of Specialty Allografts and Bone Paste for samples, exhibits
and training purposes. MSD shall be solely responsible for training, service and
support for Specialty Allografts and Bone Paste distributed by MSD, and shall
have no right to reimbursement or contribution for any costs related to such
responsibilities.

 

3.3 Taxes. MSD shall have the sole responsibility for collection and payment to
the appropriate taxing authorities of any taxes, tariffs, duties or excise,
sales or use, value added or other taxes or levies imposed upon Specialty
Allografts or Bone Paste, as the case may be, as a result of MSD’s distribution
of Specialty Allografts or Bone Paste, as the case may be, to customers. RTI
shall have the sole responsibility for payment to the appropriate taxing
authorities of any taxes, tariffs, duties or excise, sales or use, value added
or other taxes or levies imposed on the services provided by RTI under this
Agreement.

 

3.4 Specialty Allograft and Bone Paste Supply; Forecasts. The Parties
acknowledge and agree that donated human tissue is necessary for the production
of Specialty Allografts and Bone Paste, and that at times the demand for such
products may exceed the supply due to limited amounts of donated human tissue.
The Parties agree to use their mutual best efforts, including MSD’s knowledge of
the needs of its customers and RTI’s expertise in processing tissue, to match
the available supply to the requirements of patients and healthcare providers
for Specialty Allografts. Accordingly, the Parties agree to do the following:

 

(a) MSD Forecasts. [*****].

 

Page 6



--------------------------------------------------------------------------------

(b) RTI Forecasts. [*****].

 

(c) Transmission of Forecasts. [*****].

 

(d) Binding Orders. [*****].

 

(e) Allocation Priority. [*****].

 

(f) Shortfall. [*****].

 

3.5 Shipping Procedures. RTI shall ship Specialty Allografts and Bone Paste
corresponding to Binding Orders to MSD at least once per week at RTI’s sole cost
and expense, provided that MSD shall reimburse RTI for actual and reasonable
expenses incurred by RTI in expediting shipments or making additional shipments
pursuant to Interim Orders at MSD’s request.

 

3.6 Returned and Rejected Specialty Allografts and Bone Paste.

 

(a) Returned Specialty Allografts and Bone Paste. The return policy for
Specialty Allografts and Bone Paste is set forth in Schedule 3.6(a) (the “Return
Policy”).

 

(b) Rejected Specialty Allografts and Bone Paste. With respect to latent
defects, MSD shall promptly notify RTI after receiving notification from a
customer of such customer’s discovery thereof, and MSD and such customer shall
have the right to reject such Specialty Allografts or Bone Paste. For the
avoidance of doubt, and notwithstanding any provision of the Return Policy, MSD
shall be permitted to reject Specialty Allografts or Bone Paste due to latent
defects at any time after discovery of such latent defects or at any time after
receiving notification from a customer of such customer’s discovery of such
latent defects. Any notification of rejection to RTI shall state the basis for
the rejection.

 

(c) Effect of Return or Rejection. The customer shall be bound by the terms of
the Return Policy; provided, however, that in the event of a conflict between
the terms of the Return Policy and the terms of this Agreement, the terms of
this Agreement shall govern and control in all respects. Neither MSD nor the
customer shall be obligated to pay for any rejected shipment of Specialty
Allografts or Bone Paste shipped to such customer which fails to meet the
Specialty Allograft Specifications or the Specialty Allograft Packaging
Specifications or the Bone Paste Specifications or the Bone Paste Packaging
Specifications or otherwise breaches the RTI Specialty Allograft Warranty or
Bone Paste Warranty, as the case may be, set forth on Schedule 4.3(a) and
Schedule 4.3(b), respectively, hereof. The customer shall not be obligated to
pay for any shipment of Specialty Allografts or Bone Paste rejected by a
customer. If a customer fails to pay for any rejected shipment of Specialty
Allografts or Bone Paste, MSD shall not be obligated to pay any license or
service fee to RTI for such Specialty Allografts or Bone Paste, and MSD shall be
entitled to receive, in its sole discretion, either (i) a credit against future
license or service fees in the amount of any such fee MSD had previously paid to
RTI for any such rejected Specialty Allografts or Bone Paste or (ii) a
replacement Specialty Allograft or Bone Paste, as the case may be. Unless
otherwise waived by MSD, all

 

Page 7



--------------------------------------------------------------------------------

Specialty Allografts and Bone Paste shipped to MSD by RTI under this Agreement
shall have remaining shelf life of at least sixty percent (60%) of the
appropriate shelf life for such Specialty Allografts or Bone Paste (as the case
may be).

 

ARTICLE IV

 

SPECIFICATIONS; PACKAGING SPECIFICATIONS; SPECIALTY ALLOGRAFT AND

BONE PASTE LABELING; REGULATORY APPROVAL; RTI WARRANTIES

 

4.1 Specifications.

 

(a) Specialty Allografts. Specialty Allografts shall meet the specifications set
forth on Schedule 4.1(a) hereto (the “Specialty Allograft Specifications”).

 

(b) Bone Paste. Bone Paste shall meet the specifications set forth on Schedule
4.1(b) hereto (the “Bone Paste Specifications”).

 

4.2 Packaging Specifications.

 

(a) Specialty Allografts. RTI shall supply all packaging and labeling
information and designs, including without limitation all artwork and
pharmacological information, usage instructions and warnings to be applied to
Specialty Allografts (the “Specialty Allograft Packaging Specifications”). Once
Specialty Allografts are supplied and initially packaged by RTI, MSD will not
without RTI’s concurrence remove, alter or modify any Specialty Allograft
Packaging Specifications of such Specialty Allografts.

 

(b) Bone Paste. RTI shall supply all packaging and labeling information and
designs, including without limitation all artwork and pharmacological
information, usage instructions and warnings to be applied to Bone Paste (the
“Bone Paste Packaging Specifications”). Once Bone Paste is supplied and
initially packaged by RTI, MSD will not without RTI’s concurrence remove, alter
or modify any Bone Paste Packaging Specifications of such Bone Paste.

 

4.3 Warranties.

 

(a) Specialty Allografts. RTI has listed specific warranty information with
respect to Specialty Allografts on Schedule 4.3(a) and RTI shall use its best
efforts to keep Schedule 4.3(a) updated to include all applicable warranties.

 

(b) Bone Paste. RTI has listed specific warranty information with respect to
Bone Paste on Schedule 4.3(b) and RTI shall use its best efforts to keep
Schedule 4.3(b) updated to include all applicable warranties.

 

(c) Warranty Obligation. All warranty obligations of the respective Parties
listed with respect to Specialty Allografts and Bone Paste shall be solely the
obligation and responsibility of RTI.

 

Page 8



--------------------------------------------------------------------------------

4.4 Labeling. All Specialty Allografts and Bone Paste distributed pursuant to
this Agreement shall be labeled by RTI in accordance with this Section 4.4. Any
Specialty Allograft or Bone Paste which is improperly labeled shall not be
deemed delivered until properly identified by MSD, and RTI shall credit MSD’s
account for its reasonable costs incurred while (i) identifying Specialty
Allografts and Bone Paste that were inappropriately labeled and (ii) correcting
orders both to RTI and from its customers.

 

(a) RTI Processed Specialty Allografts and Bone Paste. All Specialty Allografts
and Bone Paste processed or manufactured by RTI (the “RTI Processed Specialty
Allografts and Bone Paste”) shall be sterilized, labeled and packaged by RTI
using the RTI Marks. The costs of labeling the RTI Processed Specialty
Allografts and Bone Paste is included in the applicable LSF (as defined in
Section 5.1) and shall not be charged to MSD.

 

(b) Third Party Processed Specialty Allografts and Bone Paste. In the event MSD
exercises its right to process or manufacture, or appoints a Third Party
Supplier to process or manufacture, Specialty Allografts or Bone Paste pursuant
to Section 3.4(f) herein (the “Third Party Processed Specialty Allografts and
Bone Paste”), at MSD’s sole discretion and expense, RTI shall sterilize, package
and label as sterilized by RTI such Third Party Processed Specialty Allografts
and Bone Paste. MSD shall pay RTI a commercially reasonable fee for such
sterilization, packaging and labeling of the Third Party Processed Specialty
Allografts and Bone Paste; provided, however, such fee shall not exceed the
consideration RTI receives from any other third parties for substantially
similar services.

 

(c) Sterilization Validation. During the term of this Agreement, RTI shall use
commercially reasonable efforts to validate its processes to allow for and
substantiate a “sterile” product label claim on all Specialty Allografts and
Bone Paste.

 

4.5 Regulatory Approval.

 

(a) United States. RTI warrants that Specialty Allografts, Bone Paste, Specialty
Allograft Specifications, the Bone Paste Specifications, the Specialty Allograft
Packaging Specifications and the Bone Paste Packaging Specifications shall be in
conformity in all respects with all applicable federal, state, and local laws,
rules and regulations relating thereto within the United States, including,
without limitation, the Federal Food, Drug and Cosmetic Act (including Good
Tissue Practices Regulations), the National Organ Transplant Act, FDA tissue
regulations, and American Association of Tissue Banks (the “AATB”) or other
generally accepted industry standards. RTI will continue to maintain and fulfill
such regulatory approval of the federal, state and local governing bodies, and
be responsible for all filings and other documents necessary to continue to meet
said regulatory requirements, including, without limitation, fulfilling all
applicable reporting, tracking and other requirements of regulatory agencies,
self-regulatory organizations or governmental entities that have jurisdiction
with respect to RTI, Specialty Allografts and Bone Paste. MSD shall cooperate in
preparing any such filings to the extent reasonably requested by RTI. MSD shall
be fully responsible for compliance with regulatory requirements with respect to
all Specialty Allograft and Bone Paste distribution activities

 

Page 9



--------------------------------------------------------------------------------

performed by MSD, including, if necessary, registration as a Tissue Bank under
FDA 21 CFR 1271 and under any state licensure requirements. MSD shall be
responsible for assuring that applicable AATB requirements are met with respect
to MSD’s distribution activities. RTI shall be responsible for any market
withdrawal or recall activities with respect to Specialty Allografts or Bone
Paste as required pursuant to applicable laws, rules, regulations or standards.
In the event RTI fails to perform any required market withdrawal or recall
activities with respect to Specialty Allografts or Bone Paste, then MSD may
perform such market withdrawal or recall activities. Each Party shall fully
cooperate in any market withdrawal or recall activities on request of the other
Party. MSD shall provide post-market feedback information to RTI in accordance
with regulatory requirements.

 

(b) AATB Accreditation. The Parties acknowledge that RTI is a member of the
AATB. RTI warrants that it will use its best efforts to continue its membership
in good standing in the AATB and retain its AATB accreditation at all time
during the term of this Agreement.

 

(c) All International Markets. MSD shall be fully responsible for market
approvals, product registration and licensure for all markets in the Exclusive
Territory and any other countries where MSD proposes to begin distributing RTI
products and those products have not been previously registered, licensed and
approved. RTI will use commercially reasonable efforts to support such
registration activities. For all other markets in the Territory, RTI is fully
responsible for market approvals, product registration and licensure. The
purpose of this Section is to assign responsibility to satisfy licensure
requirements in particular countries. The inability of MSD or RTI to obtain
licensure in a particular market shall not, in and of itself, constitute a
material breach of this Agreement.

 

(d) Costs. All costs associated with obtaining and/or maintaining any regulatory
or governmental approval, within the United States, or accreditation with AATB
as set forth in this Section 4.5 shall be borne solely by RTI insofar as those
costs relate to activities performed by RTI. All costs associated with
regulatory requirements, or AATB accreditation related to distribution
activities performed by MSD, shall be borne by MSD. All costs associated with
obtaining international market approvals, product registrations and licensure
for any markets outside the Exclusive Countries where MSD proposes to begin
distributing RTI products and where those products have not been previously
registered, licensed and approved shall be the responsibility of MSD. MSD shall
be responsible for costs associated with its responsibilities under Section
4.5(c).

 

(e) Allograft or Bone Paste products to be used in clinical investigations. MSD
shall inform RTI in advance of any and all clinical investigations where
Specialty Allografts or Bone Paste are to be used to ensure that proper donor
consent, if required, has been received. MSD shall provide RTI with study
outlines and all results of any such clinical investigations pertinent to the
use and performance of Specialty Allografts or Bone Paste. RTI shall assist in
clinical activities in regard to provision of information to FDA in support of
MSD clinical investigations.

 

Page 10



--------------------------------------------------------------------------------

4.6 Additional RTI Representations and Warranties. RTI hereby represents and
warrants to MSD the following:

 

(a) it is the owner of or the exclusive licensee under patent rights, if any,
stemming from U.S. Patent Application S/N 08/816,079, dated March 13, 1997,
attached as Exhibit A, including any continuations, continuations-in-part, or
divisions of this patent application, or as well as foreign counterparts thereof
and patents issuing thereon which relates to Bone Paste;

 

(b) it is the owner of the Dowel products listed in Exhibit B which are
comprised solely from allograft for use in medical procedures in the human
spine;

 

(c) has the right to grant the licenses granted to MSD in this Agreement;

 

(d) as of the Effective Date, RTI has not received notice, nor is it aware, that
the Specialty Allografts or Bone Paste infringe upon any patent which has been
issued to any third party;

 

(e) Specialty Allografts and Bone Paste shall be processed, packaged, stored and
shipped (i) biomechanically suitable for use in medical procedures in which
human tissue is needed to replace human tissue, (ii) in accordance with the
Specialty Allograft Specifications and Specialty Allograft Packaging
Specifications or the Bone Paste Specifications and Bone Paste Packaging
Specifications, as the case may be, for use as prescribed by a physician for
medical procedures in which human tissue is needed or used and (iii) in
accordance with Section 4.5;

 

(f) Specialty Allografts and Bone Paste are and shall be delivered free of any
liens, encumbrances, pledges, or claims of any third party;

 

(g) the rights granted herein do not violate any rights previously granted by
RTI to any third party;

 

(h) it is fully authorized to enter into and perform this Agreement;

 

(i) Specialty Allografts and Bone Paste have been and will be professionally
processed and have come and will come packaged for further distribution
throughout the Territory;

 

(j) that it has obtained the materials for production of Specialty Allografts
and Bone Paste in compliance with all applicable federal, state and local laws,
rules and regulations associated with Specialty Allografts or Bone Paste, as the
case may be, and all applicable AATB standards;

 

(k) that its execution and performance of this Agreement will not (i) conflict
with, or result in a breach or default under, any agreement, contract,
arrangement, mortgage or indenture to which it is bound, (ii) result in the
creation of any lien, encumbrance or pledge upon any of the properties or assets
(other than raw materials) of RTI, or (iii) violate any statute, rule,
regulation or order applicable to RTI; and

 

Page 11



--------------------------------------------------------------------------------

(l) that it shall provide to MSD at least quarterly comprehensive reports
regarding RTI’s performance of its obligations under this Agreement.

 

4.7 MSD Representations and Warranties. MSD hereby represents and warrants to
RTI the following:

 

(a) it is fully authorized to enter into and perform this Agreement;

 

(b) that its execution and performance of this Agreement will not (i) conflict
with, or result in a breach or default under, any agreement, contract,
arrangement, mortgage or indenture to which it is bound, (ii) result in the
creation of any lien, encumbrance or pledge upon any of the properties or assets
(other than raw materials) of MSD, or (iii) violate any statute, rule,
regulation or order applicable to MSD; and

 

(c) as of the Effective Date, MSD has not received notice, nor is it aware, that
the Specialty Allografts or Bone Paste infringe upon any patent which has been
issued to any third party.

 

4.8 Quality Procedures. The Parties acknowledge the importance of ensuring that
the Specialty Allografts and Bone Paste are of the highest quality and are safe
and effective for their intended or expected uses. Accordingly, within ten (10)
days after signing this Agreement, RTI shall provide MSD with a full and
complete copy of its policies and procedures for ensuring the quality and safety
of Specialty Allografts and Bone Paste (the “Quality Procedures”). The Quality
Procedures shall be consistent with the terms of this Agreement and provide
greater detail for the arrangement and responsibilities of the parties in the
procurement, processing, testing and delivery of Specialty Allografts and Bone
Paste hereunder as well as regulatory reporting functions and the exchange of
information relevant to any of the foregoing. The Quality Procedures shall also
set forth material specifications and acceptability criteria for the Specialty
Allografts and Bone Paste, which specifications and criteria shall be no less
stringent than industry standards and shall include, at a minimum, standards and
procedures for donor screening, intake evaluation, tissue processing, tissue
storage, tissue record keeping, retained samples, maintenance and access to
documentation. Within ten (10) days after signing this Agreement, the parties
shall each designate in writing an appropriate contact person for communications
regarding the Quality Procedures, and the parties will promptly notify each
other in writing of any changes in such personnel. The designated contacts for
each party, and other reasonably appropriate safety and quality assurance
personnel as the parties may designate from time to time, shall meet in person
or via other appropriate means no less often than quarterly to review the
Quality Procedures and consider modifications thereto. Quality Procedures will
be amended from time to time by RTI with the advice and comment from MSD to
reflect changes in technology, laws, regulations and industry standards,
provided that no party will be required to agree to any change to the Quality
Procedures that, in the reasonable discretion of such party, would adversely
impact the quality, safety or efficacy of any Specialty Allograft or Bone Paste.
RTI will not modify or amend the Quality Procedures without providing prompt
written notice to MSD

 

Page 12



--------------------------------------------------------------------------------

ARTICLE V

LICENSE AND SERVICE FEE

 

5.1 License and Service Fee. Beginning on the Implementation Date, MSD shall pay
to RTI a license and service fee (“LSF”) for Specialty Allografts and Bone Paste
delivered to MSD from RTI pursuant to a Binding Order.

 

5.2 Initial Fees.

 

(a) Bone Paste. The initial LSF for each unit of Bone Paste, by catalog number,
shall be equal to [*****] of the average net distribution fee (“ANDF”) received
by RTI for such catalog number between [*****]. ANDF means the sum of the actual
gross amounts invoiced to customers for such Bone Paste catalog number during
such time period (excluding items placed on consignment) less discounts, rebates
paid or accrued, credits, taxes, shipping, handling and other fees, and less
allowances and returns, and divided by the total number of units of each such
Bone Paste catalog number shipped during that period.

 

(b) Specialty Allografts. The initial LSF for each Specialty Allografts
(excluding assembled allografts specifically identified as “Assembled
Allografts” and listed on Schedule 2.1 (“Assembled Allografts”)), by catalog
number, shall be equal to [*****] of (i) the ANDF received by RTI for such
Specialty Allograft catalog number between [*****], or (ii) the ANDF if listed
on Schedule 2.1 for such Specialty Allograft catalog number, as the case may be.
ANDF means the sum of the actual gross amounts invoiced to customers for such
Specialty Allograft catalog number during such time period (excluding items
placed on consignment) less discounts, rebates paid or accrued, credits, taxes,
shipping, handling and other fees, and less allowances and returns, and divided
by the total number of units of each such Bone Paste catalog number shipped. The
initial LSF for Assembled Allografts shall be calculated in the same manner,
except that the percentage shall be [*****]; provided, however, if RTI receives
all necessary government approvals to manufacture Assembled Allografts by
combining tissue from multiple donors in a single graft, the LSF for such
Assembled Allografts shall be the same as the LSF for standard (non-assembled)
Specialty Allografts of the same shape and dimensions. The LSF for nonexclusive
Specialty Allografts identified as on Schedule 2.1 shall not exceed the
comparable LSF for such Specialty Allografts received by RTI from any other
third party.

 

(c) Samples. The LSF for samples, not for implantation, of Specialty Allografts
and Bone Paste ordered by MSD in connection with its obligations under Section
3.2(a) shall be one half of the LSF for the Specialty Allografts or Bone Paste,
as the case may be, calculated in accordance with Section 5.2(a) or (b) above.

 

5.3 Adjustment to License and Service Fee. Subject to the limitations contained
in this paragraph, RTI may increase the LSF for any or all Specialty Allografts
and Bone Paste on the first anniversary of the Implementation Date, and
thereafter not more than twice annually, upon [*****] advance written notice to
MSD. RTI may not increase the LSF for any Specialty Allograft such that the LSF
for such Specialty Allograft or Bone Paste is greater than [*****] of

 

Page 13



--------------------------------------------------------------------------------

the ANDF (excluding items placed on consignment) received by MSD for such
Specialty Allograft over the preceding [*****]. RTI may not increase the LSF for
any Bone Paste such that the LSF for such Bone Paste is greater than [*****] of
the ANDF (excluding items placed on consignment) received by MSD for such Bone
Paste over the preceding [*****]. In the event of a significant technological
advance or a material increase in regulatory compliance costs that either Party
reasonably anticipates will have an immediate and material impact on the
marketplace for Specialty Allografts or Bone Paste, the Parties will meet and
confer in good faith on adjustments to the applicable LSFs, with the objective
of adjusting each LSF to equal approximately [*****] of the ANDF expected to be
received by MSD as a result of distribution of such Specialty Allografts, and
[*****] of the ANDF expected to be received by MSD as a result of distribution
of such Bone Paste, as the case may be. Notwithstanding any other provision of
this Agreement, the Parties may mutually agree to alternative fee arrangements
for any Specialty Allografts or Bone Paste.

 

5.4 Payment Terms. All LSF payments shall be paid in U.S. Dollars within thirty
(30) days of the later of MSD’s receipt of Specialty Allografts or Bone Paste,
as the case may be, pursuant to a Binding Order, or the receipt of RTI’s invoice
therefor. All LSF fees shall be FOB MSD’s place of business in Memphis,
Tennessee, or such other locations within the 48 contiguous United States as the
Parties may agree to designate.

 

ARTICLE VI

 

CERTAIN AGREEMENTS OF RTI AND MSD

 

6.1 Inspections. The Parties shall permit, once annually, on reasonable notice,
a representative of the other Party to inspect those processing facilities and
methods of operation used by the other Party in connection with Specialty
Allografts and Bone Paste as considered necessary or desirable by the other
Party for the purpose of determining the other Party’s compliance with the
undertakings set forth in this Agreement or satisfying a Party’s legal or
regulatory obligations. The representative shall sign an agreement promising not
to use any information obtained from the inspection except for its determination
of such Party’s compliance. In addition to the annual inspection provided
pursuant to this Agreement, if (i) RTI has engaged in international distribution
pursuant to Section 3.1(g) hereof or the development or marketing of
RTI-Developed New Allografts not primarily useful for spinal fusion surgery
pursuant to Section 6.3(e) hereof and (ii) a Supply Shortfall has occurred or
MSD has received an RTI Forecast which is more than [*****] lower than the most
recent applicable MSD Forecast, then MSD shall be permitted to conduct an
additional inspection of records relating to RTI’s receipt of donor tissue
suitable for products which are subject to such Supply Shortfall or such lower
RTI Forecast at any time within [*****] after occurrence of such event solely
for the purpose of ensuring that MSD is receiving priority on supply as required
by this Agreement. No observation or inspection under this Section 6.1 shall
serve to waive any rights of MSD or RTI hereunder.

 

6.2 Ownership and Licensing of Intellectual Property Rights.

 

(a) Intellectual Property Rights. For purposes of this Agreement, “Intellectual
Property Rights” means all works, including literary works, pictorial, graphic
and

 

Page 14



--------------------------------------------------------------------------------

sculptural works, architectural works, works of visual art, and any other work
that may be the subject matter of copyright protection; advertising and
marketing concepts; trademarks; information; data; formulas; designs; models;
drawings; computer programs; including all documentation, related listings,
design specifications and flow charts, trade secrets and any inventions
including all processes, machines, manufactures and compositions of matter and
any other invention that may be the subject matter of any pending patent
application or issued patent; and all statutory protection obtained or
obtainable thereon.

 

(b) License of MSD Technology. During the term of this Agreement, MSD hereby
grants to RTI a nonexclusive, non-transferable, non-sublicensable license to use
the Intellectual Property Rights filed by MSD relating to Specialty Allografts
and Bone Paste for the sole purpose of enabling RTI to perform its obligations
under this Agreement. All right, title and interest in and to such licensed
Intellectual Property Rights shall remain exclusively in the ownership of MSD,
except that nothing in this Agreement should be construed as an admission by RTI
as to MSD’s right, title, interest or inventorship in and to such Intellectual
Property Rights.

 

(c) License of RTI Technology. During the term of this Agreement, RTI hereby
grants to MSD a nonexclusive, non-transferable, non-sublicensable license to use
the Intellectual Property Rights filed by RTI relating to Specialty Allografts
and Bone Paste for the sole purpose of enabling MSD to perform its obligations
under this Agreement. All right, title and interest in and to such licensed
Intellectual Property Rights shall remain exclusively in the ownership of RTI,
except that nothing in this Agreement should be construed as an admission by MSD
as to RTI’s right, title, interest or inventorship in and to such Intellectual
Property Rights.

 

(d) Sublicense of Intellectual Property Rights. Upon the occurrence, and only
during the continued existence, of a Supply Shortfall, MSD shall have the right
to sublicense temporarily to Third Party Suppliers any Intellectual Property
Rights of RTI reasonably necessary to permit the Third Party Suppliers to
process and manufacture Specialty Allografts and Bone Paste for distribution by
MSD. Such sublicense and assistance shall apply only to those types and sizes of
Specialty Allografts and Bone Paste that RTI is unable to supply to MSD in
quantities sufficient to meet a Binding Order or MSD Forecast and only for
quantities needed to meet the Binding Order or MSD Forecast.

 

6.3 Development of New Allografts.

 

(a) New Allografts. The Parties acknowledge that while working under this
Agreement, new allografts or bone paste, not listed on Schedule 2.1 and not
covered by Section 2.3, may be developed by RTI or RTI and a third party
(“RTI-Developed New Allografts”) or the Parties jointly (“Jointly-Developed New
Allografts,” collectively “New Allografts”).

 

Page 15



--------------------------------------------------------------------------------

(b) Development of Jointly-Developed New Allografts. If the Parties agree to
develop a Jointly-Developed Allograft, they will do the following:

 

(i) At MSD’s request, RTI shall produce prototypes of any Jointly-Developed New
Allograft design for testing and clinical evaluation under the terms provided in
this Section 6.3.

 

(ii) The Parties will dedicate sufficient engineering and other resources to the
ongoing development of any Jointly-Developed New Allograft so that such
development will be timely and properly accomplished. The Parties will work to
agree on specifications, development schedules and a budget with respect to the
development of any Jointly-Developed New Allograft. Such specifications,
schedule and budget shall be reviewed and adjusted at least once per calendar
year.

 

(iii) All costs associated with the development of a Jointly-Developed New
Allograft shall be shared in accordance with the budgets agreed to by the
Parties; provided, however, (i) MSD and RTI shall share equally all costs
related to regulatory tests, studies and approvals with respect to a
Jointly-Developed New Allograft; (ii) RTI shall be solely responsible for all
costs related to regulatory tests, studies and approvals with respect to its
procurement, processing and manufacturing procedures and processes; and (iii)
MSD shall reimburse RTI for its costs incurred in connection with the production
of prototypes requested by MSD, provided that such costs are mutually agreed to
at the time of MSD’s request for such prototypes.

 

(iv) The Jointly-Developed New Allograft shall be added to Schedule 2.1 as a
Specialty Allograft, an Assembled Allograft, or Bone Paste as the case may be.

 

(c) LSF Applicable to Jointly-Developed New Allografts. With respect to each
Jointly-Developed New Allograft, the LSF shall be a percentage of the ANDF
received by MSD for the first [*****] of the distribution of the
Jointly-Developed New Allograft, with such initial percentages equaling [*****]
if the Jointly-Developed New Allograft is a Specialty Allograft, [*****] if the
Jointly-Developed New Allograft is an Assembled Allograft and [*****] if the
Jointly-Developed New Allograft is Bone Paste, each calculated in accordance
with Section 5.2.

 

(d) LSF Applicable to RTI-Developed New Allografts Primarily Useful For Spinal
Fusion Surgery.

 

(i) Right of First Negotiation. In the event RTI develops an RTI-Developed New
Allograft that is not a line extension as defined in Section 2.3 hereof, yet
will have applications primarily useful for spinal fusion surgery, RTI shall
provide information to MSD with respect to the specifications of such product,
along with prototypes and proof of viability (which shall include, as
appropriate, relevant in vitro, in vivo, and cadaveric test data). Within
[*****] after receipt of said information from RTI, MSD may determine it
requires additional information to render a decision on its Right of First
Negotiation on the RTI-Developed New Allograft. If MSD reasonably requires
additional information, MSD shall submit, in writing, to RTI a list of
commercially and scientifically reasonable data it will

 

Page 16



--------------------------------------------------------------------------------

require to render a decision on the RTI-Developed New Allograft. MSD and RTI
will meet in good faith to review and agree upon additional request for
information. Within [*****] of receipt of the agreed proof of viability, MSD and
RTI shall meet and confer with respect to the feasibility of such product and to
confirm that such product is not a line extension as defined in Section 2.3
hereof. If the parties cannot agree as to what documentation is reasonably
required to demonstrate viability, or as to whether such product is a line
extension, then the issue(s) shall be decided by a special master in accordance
with Section 2.3. Otherwise, if the parties agree that such product is not a
line extension or that sufficient additional information has been provided to
MSD by RTI, MSD shall give notice to RTI (within [*****] of the end of the
[*****] period or within [*****] of a special master determining that the
product is not a line extension or that RTI has provided MSD with sufficient
additional information to demonstrate viability) as to whether MSD intends to
exercise its right of first negotiation for the RTI-Developed New Allograft as
set forth in this Section 6.3(d)(i). Any RTI-Developed New Allograft for which
MSD elects to exercise its right of first negotiation shall be referred to
herein as a “Right of First Refusal Allograft.” Any RTI-Developed New Allograft
for which MSD elects not to exercise its right of first negotiation shall be
referred to herein as a “Rejected Allograft.” With respect to each Right of
First Refusal Allograft, MSD shall have a right for a period of [*****] after
good faith negotiations begin, to agree with RTI on the LSF for such Right of
First Refusal Allograft. In the event RTI and MSD agree with respect to the LSF
for such Right of First Refusal Allograft, then such Right of First Refusal
Allograft shall be added to Schedule 2.1 and shall become a Specialty Allograft,
an Assembled Allograft, or Bone Paste, as the case may be, for all purposes of
this Agreement and the LSF for such Right of First Refusal Allograft shall be as
agreed upon by RTI and MSD. With respect to each Rejected Allograft, RTI shall
be entitled to enter into an agreement with any third party for distribution of
such Rejected Allograft provided such distribution does not violate any MSD
Intellectual Property Rights.

 

(ii) Right of First Refusal. If after negotiating as set forth in Section
6.3(d)(i) as set forth above, MSD and RTI are unable to agree on the LSF for a
Right of First Refusal Allograft, then RTI shall have the right, for a period of
an additional [*****], to negotiate with independent third parties to establish
the LSF for such Right of First Refusal Allograft. In the event RTI receives a
bona fide offer for the LSF of such Right of First Refusal Allograft (each an
“Offered LSF”), then RTI shall provide written notice to MSD of the Offered LSF
setting forth fully the terms of the Offered LSF (the “LSF Offer Notice”) and
MSD shall have [*****] from the date of its actual receipt of the LSF Offer
Notice to accept the LSF as set forth in the LSF Offer Notice, and upon such
acceptance, the Right of First Refusal Allograft shall be added to Schedule 2.1
and shall become a Specialty Allograft, an Assembled Allograft, or Bone Paste,
as the case may be, for all purposes of this Agreement and the LSF for such
Right of First Refusal Allograft shall be as set forth in the LSF Offer Notice.
In the event MSD does not accept the Offered LSF for such Right of First Refusal
Allograft prior to the expiration of its permitted [*****] period, then RTI
shall be entitled to enter into an agreement

 

Page 17



--------------------------------------------------------------------------------

after the end of such [*****] period with any third party for distribution of
such Right of First Refusal Allograft on terms as set forth in the LSF Offer
Notice provided such distribution does not violate any MSD Intellectual Property
Rights.

 

(e) RTI-Developed New Allografts Not Primarily Useful For Spinal Fusion Surgery.
In the event RTI or RTI and a third party developer (if applicable) have a good
faith belief that a particular RTI-Developed New Allograft will not have
applications primarily useful for spinal fusion surgery, then the provisions of
Section 6.3(d) shall not apply to such RTI-Developed New Allograft, provided
that the following provisions are followed:

 

(i) The development, marketing or distribution of any such RTI-Developed New
Allograft will not violate any MSD Intellectual Property Rights;

 

(ii) Upon the market release of any such RTI-Developed New Allograft and at
anytime after such market release if new marketing or distribution support
materials are developed, RTI will allow MSD complete access to review any
marketing and distribution support materials for such product sufficient for MSD
to make a determination as to whether or not the product will have applications
useful for spinal fusion surgery. In the event that the product is co-developed
by RTI with any third party, RTI will use all commercially reasonable efforts to
provide MSD with marketing and other materials as soon as they are available. In
the event any or all of the following are true, MSD can request that RTI
immediately cease marketing of the product and/or collaboration with such third
party on the product:

 

(A) The product is distributed (or intended to be distributed) by or for any
party which also sells, markets or distributes products to be used primarily in
the spine; or

 

(B) The product is marketed (or intended to be marketed) to customers for use in
spinal surgery; or

 

(C) MSD believes in good faith that such RTI-Developed New Allograft will have
applications primarily useful for spinal fusion surgery.

 

(iii) In the event RTI refuses to cease such marketing or collaboration upon
notice from MSD, then the matter will be submitted to the standing special
master. In the event the special master determines that either the product is
distributed (or intended to be distributed) by or for any party which also
sells, markets or distributes products to be used primarily in the spine or the
product is marketed (or intended to be marketed) to customers for use in spinal
surgery, then RTI shall immediately case the marketing or distribution of the
product. If the special master determines that neither of those events are
occurring (or if they are not at issue), then the special master will determine
whether or not such product does or will have applications useful primarily for
spinal fusion surgery.

 

Page 18



--------------------------------------------------------------------------------

(A) If the special master determines that such product does or will have
applications primarily useful for spinal fusion surgery, then RTI will
immediately cease marketing and/or collaboration with any third party on the
product and pay to MSD an amount equal to MSD’s actual fees and expenses
reasonably incurred in its review and prosecution of such issue and MSD’s
reasonably estimated lost revenues for products competitive with such spinal
product as determined by the special master.

 

(B) If the special master determines that the product does not have applications
primarily useful for spinal fusion surgery, but is nevertheless being used
frequently in the spine, then RTI may continue to market and collaborate with
respect to such product, provided that RTI pays to MSD in the form of a rebate
an amount equal to [*****] of the revenues derived by RTI or any RTI-related
third party from distribution of such products that are used for spinal fusion
surgery.

 

(C) If the special master determines that the product does not have applications
primarily useful for spinal fusion surgery, but is nonetheless used for such
procedures on only rare occasions (defined as less than five percent (5%) of the
distribution of the product as determined by the special master), then MSD will
pay RTI an amount equal to RTI’s actual fees and expenses reasonably incurred in
its review and defense of such issue.

 

(iv) MSD and RTI shall meet on a semi-annual basis to review the current status
of any products developed and/or marketed under this Section 6.3(e) and to
discuss and attempt to address any concerns regarding this procedure;

 

(v) RTI provides reasonable assurances that MSD will still receive priority on
tissue suitable for Specialty Allograft and Bone Paste distributed by MSD; and

 

(vi) RTI will agree not to enter into any third party agreements that would
prevent it from complying with this Agreement or that would prevent RTI from
maintaining or having access to records that would hinder a determination of a
products status under this Section 6.3.

 

(f) Initial New Allograft Forecast. With respect to any New Allograft added to
Schedule 2.1 in accordance with the terms of Section 6.3, MSD shall provide a
good faith non-binding forecast of MSD’s demand (each an “Initial New Allograft
Forecast”) for such New Allograft for the following three (3) calendar months
along with the next scheduled MSD Forecast and such forecast may contain, in
MSD’s discretion, an initial stocking order. In subsequent months, such New
Allografts shall be included in the MSD Binding Forecast and the MSD Forecasts.

 

6.4 Inspection Rights. RTI and MSD shall keep complete and accurate books and
records which allow verification of the information contained in fee schedules,
invoices and shipping notices and other documentation required under this
Agreement. Each Party shall be

 

Page 19



--------------------------------------------------------------------------------

permitted access during normal business hours and upon reasonable notice during
the term of this Agreement to such books and records of the other Party that are
necessary in order to verify the other Party’s compliance with the terms of the
Agreement.

 

6.5 Confidentiality. While this Agreement is in effect, and for two (2) years
after the termination of this Agreement (or for such longer period as any such
Confidential Information may constitute a trade secret), none of MSD or RTI,
their affiliates, or any directors, shareholders, officers, employees or agents
of the foregoing (collectively, the “Affiliates”) shall divulge to anyone any
Confidential Information (as hereinafter defined), except: (i) as required in
the course of performing the obligations hereunder; (ii) to attorneys,
accountants and other advisors; (iii) with the express written consent of MSD or
RTI (as the case may be); or (iv) as required by law. The term “Confidential
Information” shall mean any information relating to MSD or RTI or their business
which is, (1) disclosed to the other (or to the other’s Affiliates) during the
negotiation of and performance of this Agreement and (2) is marked
“Confidential” if provided in writing, or if delivered verbally, is reduced to
writing within thirty (30) days and marked “Confidential.” “Confidential
Information” shall also include the terms and conditions of this Agreement and
all Intellectual Property Rights relating to Specialty Allografts and Bone
Paste. “Confidential Information” shall not include any information which (i)
becomes public knowledge without breach by the other of this Agreement; (ii) is
obtained by the other (or the other’s Affiliates) from a person or business
entity under circumstances permitting its disclosure to others; (iii) may be
demonstrated to have been known at the time of receipt thereof as evidenced by
tangible records; or (iv) is required to be disclosed as a result of a judicial
order or decree or governmental law or regulation. If a Party makes a disclosure
of Confidential Information which is permitted by the terms of this Agreement,
such Party shall give prior notice to the other Party, cooperate with the other
Party in efforts to prevent or restrict such disclosure and be responsible for
ensuring that the person to whom it is disclosed maintains the confidentiality
of such Confidential Information in accordance with the terms of this Agreement.

 

6.6 Opinion of Counsel. On the Effective Date or as soon thereafter as is
practicable, RTI shall provide an opinion from Holland & Knight L.L.P., as
counsel to RTI, dated as of the Effective Date, affirming (i) the legality of
the commercial relationship described in this Agreement, (ii) the enforceability
of this Agreement, (ii) that the execution and delivery of this Agreement by RTI
will not conflict with, or result in a breach or default under, RTI’s charter,
bylaws or other organizational documents or any agreement, contract,
arrangement, mortgage or indenture to which it is bound, and (iv) that this
Agreement complies in all respects with all statutes, rules, regulations or
orders applicable to RTI and Specialty Allografts and Bone Paste. MSD shall pay
RTI’s counsel actual reasonable costs for updating counsel’s prior opinion
letter RTI’s counsel not to exceed $10,000.

 

6.7 Determination of Inventorship and Ownership of Future Inventions. The
Parties acknowledge that while working under this Agreement, they may develop
inventions relating to Specialty Allografts or Bone Paste having application in
the spine (“Subject Inventions”). The Parties acknowledge that they may prepare
patent applications directed to obtaining patent protection for Subject
Inventions (“Subject Patent Applications”). The Parties desire to properly
determine inventorship and ownership rights between the Parties in any Subject
Patent Application. Therefore, the Parties agree that going forward, they will
follow the

 

Page 20



--------------------------------------------------------------------------------

process described in subsections (a) through (f) below to properly determine
inventorship and ownership rights in any Subject Patent Application.

 

(a) IP Reviewer. The Parties shall jointly appoint a neutral, third party patent
attorney to review Subject Patent Applications (an “IP Reviewer”). The IP
Reviewer will be a registered patent attorney and have at least fifteen years of
experience in patent matters. If the Parties cannot mutually agree upon an IP
Reviewer, one will be selected from a group of at least ten potential candidates
identified by the Center for Public Resources, Inc. or some other neutral,
third-party organization to which the Parties agree. The IP Reviewer shall serve
a term of one year after which the Parties may agree to renew the reviewer’s
appointment or, if one Party wishes a different reviewer be appointed, the
Parties will jointly appoint a different IP Reviewer pursuant to the above
process.

 

(b) Submissions to the IP Reviewer. The Parties will submit all Subject Patent
Applications, including all related continuation, divisional and
continuations-in-part patent applications, to the IP Reviewer for review within
thirty days after filing. Failure of a Party to submit a Subject Application to
the reviewer shall be a material breach of this Agreement. The Parties will
cooperate to properly assign inventorship and ownership of any Subject Patent
Application if a determination of inventorship or ownership is later made.

 

(c) Meet and Confer. The Party making the submission of the Subject Patent
Application shall, under an appropriate confidentiality agreement,
simultaneously provide a copy of the same to a designated representative of the
other Party not actively involved in the preparation of patent applications for
the Party. The designated representative may undertake an investigation for a
period of up to thirty days from the date of the submission to evaluate
potential ownership and inventorship issues. The Parties agree to meet and
confer no later than sixty days after the date of submission in a good faith
effort to reach a mutual agreement concerning inventorship and ownership. The
sixty day meet and confer period may be extended by mutual agreement of the
Parties.

 

(d) IP Reviewer Determination. In the event the Parties are unsuccessful in
reaching a mutual agreement, the IP Reviewer shall be notified of the Parties’
failure to agree and shall determine whether a Subject Patent Application is an
invention and property of RTI (“RTI Invention”), an invention and property of
MSD (“MSD Invention”), or an invention and property of both Parties (“Joint
Invention”). The IP Reviewer shall endeavor to make a determination within
ninety days of such notification. The Parties will cooperate to provide the IP
Reviewer with copies of the necessary documents (e.g., lab notebook pages,
invention disclosure forms, test results, etc.), access to items (e.g., models,
mock-ups, etc.), or access to people to allow the IP Reviewer to conduct his or
her investigation and make his or her determination. The IP Reviewer shall
notify the Parties in writing of his or her determination but the reviewer will
not provide written reasons for his or her determination. At a Parties’ request,
the information considered by the IP Reviewer in making a given determination
shall be made available to a Party’s outside counsel for counsel’s review, under
an appropriate confidentiality agreement, so that the Party may decide if it
wishes to challenge the

 

Page 21



--------------------------------------------------------------------------------

reviewer’s determination in arbitration. The attorneys conducting any such
review for a Party shall not be actively involved in prosecuting patents for the
Party.

 

(e) Procedure after Determination by IP Reviewer. If the IP Reviewer determines
that a Subject Patent Application is an RTI Invention, a MSD Invention, or a
Joint Invention, and the Parties agree with the reviewer’s determination, the
Parties will proceed accordingly with respect to the application, including, if
necessary, providing the necessary documents, signatures, assignments, or the
like to allow the Parties or particular Party to prosecute and exploit the
Subject Patent Application and any resulting patents. A Party may challenge the
IP Reviewer’s decision via arbitration as set forth in Section 9.12 provided,
however, that (1) the arbitrator shall not be the IP Reviewer that made the
determination with respect to the Subject Patent Application in question, (2)
the Parties will cooperate to expedite the resolution of the arbitration and the
arbitration must be completed no later than six months after the arbitrator is
appointed, (3) The IP Reviewer’s decision will not be disclosed to the
arbitrator, and (4) the arbitration hearing, if necessary, may be held in any
location set by the arbitrator. Prior to the commencement of any such
arbitration, the Parties will meet and confer in a good faith effort to resolve
the dispute.

 

(f) Cooperation in prosecuting and exploiting Joint Invention. If it is
determined that a Subject Patent Application is a Joint Invention, the Parties
will retain counsel to represent the parties jointly with respect to the Joint
Invention and will cooperate in good faith to prosecute and exploit the Subject
Patent Application and any resulting patents including sharing costs and
expenses incurred. To the extent new products, not listed on Schedule 2.1 or
covered by Section 2.3, are developed that embody the Joint Invention and are
intended or expected to be used primarily in the spine, such products shall be
added to Schedule 2.1 as a Specialty Allograft, an Assembled Allograft or a Bone
Paste as the case may be.

 

ARTICLE VII

 

TERM AND TERMINATION

 

7.1 Term. Unless terminated earlier in accordance with Section 7.2 herein, this
Agreement shall be effective as of the Effective Date and shall continue until
June 1, 2014 (the “Original Termination Date”); provided, however, upon the
mutual written agreement of the Parties, this Agreement shall continue in effect
until June 1, 2026 (the “Renewal Termination Date”).

 

7.2 Early Termination. Either Party hereto may terminate this Agreement: (a) due
to a material breach by the other Party of any of its obligations or covenants
hereunder upon thirty (30) calendar days written notice to the breaching Party
of its intent to so terminate if such breaching Party fails to remedy such
breach within such thirty (30) calendar days, or if such breach cannot be
remedied within such thirty (30) calendar days, only if such breaching Party has
not undertaken good faith efforts to remedy such breach, (b) immediately upon
the insolvency or filing for bankruptcy by the other Party or (c) upon the
mutual written consent of the Parties. Notwithstanding the foregoing, the
parties acknowledge and agree that in the event

 

Page 22



--------------------------------------------------------------------------------

of an attempt by one party to terminate this Agreement pursuant to this Section
7.2(a) that is disputed by the other party, this Agreement shall remain in full
force and effect and no party shall be excused of performance under this
Agreement unless and until such right to terminate has been confirmed by the
arbitrator pursuant to Section 9.12 hereof or has been otherwise agreed by the
parties.

 

7.3 Accrued Obligations. In the event that this Agreement is terminated pursuant
to Section 7.2 hereof, the duties and obligations of the Parties which have
accrued prior to termination, including without limitation, the obligation to
process and deliver quantities of Specialty Allografts and Bone Paste for which
orders have been validly issued prior to the effective date of termination and
the correlative obligation to pay for such quantities, shall not be released or
discharged by such termination.

 

ARTICLE VIII

INDEMNIFICATION

 

8.1 Indemnification by MSD. Subject to RTI’s indemnification obligations
pursuant to Section 8.2 herein, MSD shall indemnify and hold RTI, its officers,
directors, employees, agents, and affiliates, harmless from any and all losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys fees and court costs, that may result from any demand,
claim or litigation brought by a third party and relating to or resulting from
criminal conduct, intentional torts, gross negligence, negligence, misstatements
or misrepresentations of MSD’s employees, or independent representatives, and
all other third party claims, demands, or litigation relating to, resulting from
or arising out of (i) the Services provided by MSD, including breach of this
Agreement and any representations, warranties, or covenants contained herein, or
(ii) any claim of patent infringement with respect to the Intellectual Property
Rights licensed by MSD to RTI pursuant to Section 6.2(b).

 

8.2 Indemnification by RTI. Subject to MSD’s indemnification obligations
pursuant to Section 8.1 herein, RTI shall indemnify and hold MSD, its officers
directors, employees, agents, and affiliates harmless from any and all losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys fees and court costs, that may result from any demand,
claim or litigation brought by a third party and relating to, resulting from or
arising out of (i) the failure of any Specialty Allografts or Bone Paste to
comply with the Specialty Allograft Specifications or the Bone Paste
Specifications, as the case may be, (ii) a breach by RTI of this Agreement or
any warranty, representation or covenant contained herein, (iii) the failure of
the packaging related to Specialty Allografts or Bone Paste to comply with the
Specialty Allograft Packaging Specifications or the Bone Paste Packaging
Specifications, as the case may be, or any other claim, demand or litigation
relating to or resulting from Specialty Allografts or Bone Paste, or (iv) any
product liability claim for Specialty Allografts or Bone Paste.

 

8.3 Indemnification Procedure. If a Party (the “Indemnitee”) receives notice of
any claim or the commencement of any action or proceeding with respect to which
the other Party (the “Indemnifying Party”) is obligated to provide
indemnification pursuant to Article VI hereof, the Indemnitee shall promptly
give the Indemnifying Party notice thereof and shall permit the

 

Page 23



--------------------------------------------------------------------------------

Indemnifying Party to participate in the defense of any such claim, action or
proceeding by counsel of the Indemnifying Party’s own choosing and at the
Indemnifying Party’s own expense. In addition, upon written request of the
Indemnitee, the Indemnifying Party shall assume carriage of the defense of any
such claim, action or proceeding. In any event, the Indemnitee and the
Indemnifying Party shall cooperate in the compromise of, or defense against, any
such asserted liability.

 

8.4 Survival of Obligations. The respective obligations of the Parties hereto
pursuant to Article VIII shall survive the termination of this Agreement.

 

ARTICLE IX

MISCELLANEOUS

 

9.1 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties hereto with respect to the subject matter hereof and supersedes any
prior expression of intent or agreement of the Parties with respect thereof.

 

9.2 Amendments. This Agreement shall not be modified, altered, or amended except
by an agreement in writing signed by duly authorized representatives of each of
the Parties hereto.

 

9.3 Governing Law; Jurisdiction; Injunctive Relief. This Agreement shall be
governed by the laws of the State of Florida (regardless of the laws that might
otherwise govern under applicable principles of conflicts of law) as to all
matters, including but not limited to matters of validity, construction, effect,
performance and remedies. Any action or proceeding arising under or relating to
this Agreement shall be brought in the courts of the State of Florida, County of
Alachua or State of Tennessee, County of Shelby, or, if it has or can acquire
jurisdiction, in the United States District Court for the Northern District of
Florida or the Western District of Tennessee, and each Party consents to the
jurisdiction of such courts (and the appropriate appellate courts) in any such
action or proceeding and waives any objection to venue laid therein.
Notwithstanding the provisions for arbitration in Section 9.12 hereof, RTI
hereby agrees that any remedy at law for any breach of the provisions contained
in Sections 3.1 or 6.3(d) hereof shall be inadequate and MSD shall be entitled
to injunctive relief in addition to any other remedy MSD might have at law or
under this Agreement in order to enforce the provisions of such sections of this
Agreement.

 

9.4 Force Majeure. The Parties shall be excused from performing their
obligations under this Agreement if performance is delayed or prevented by any
event beyond such Party’s reasonable control and without the fault or negligence
of the Party seeking to excuse performance, including, but not limited to, acts
of God, fire, terrorism, explosion, weather, plague, war, insurrection, civil
strife or riots, provided, however, such performance shall be excused only to
the extent of and during such disability and such Party takes reasonable efforts
to remove the disability. Any Party seeking to excuse or delay performance under
this Section 9.5 shall provide detailed written notice to the other Party of the
nature and anticipated duration of the delay.

 

Page 24



--------------------------------------------------------------------------------

9.5 Severability. In the event that any Part of this Agreement shall for any
reason be finally adjudged by a court of competent jurisdiction or determined by
a governmental body to be invalid or unenforceable, then, unless such part is
deemed material by either or both Parties, this Agreement shall continue in
effect and such part shall be excised hereof. If either Party determines that
such part hereof found to be invalid or unenforceable is material to the
operation or performance of this Agreement, then such Party may, by written
notice to the other Party, request that the Parties attempt to renegotiate this
Agreement to alleviate or eliminate any difficulty caused to such Party by such
invalidity or unenforceability.

 

9.6 Waiver. No failure or delay on the part of either Party to enforce any
provision of this Agreement or to exercise any right granted hereby shall
operate as a waiver thereof unless or until the right to enforce any such
provision or to exercise any such right has been waived in writing by such
Party. Any waiver of any provision hereof or right hereunder shall be effective
only in accordance with its terms and may be restricted in any way. No waiver of
any provision hereof or any right hereunder shall constitute a waiver of a
continuance or reoccurrence of the failure to perform, except as provided in
such waiver.

 

9.7 No Third Party Beneficiaries. This Agreement shall be construed to be for
the benefit of the Parties hereto only and shall confer no right or benefit upon
any other person.

 

9.8 Independent Contractors. The Parties each acknowledge that they intend by
this Agreement to establish the relationship of independent contractors with
regard to the subject matter hereof and do not intend to undertake any
relationship of principal and agent or to create any joint venture or
partnership or a fiduciary relationship between them or their respective
successors in interest.

 

9.9 Notices. With the exception of the RTI Forecast and the MSD Forecast
described in Section 3.4 herein, any notice, report or consent required or
permitted by this Agreement to be given or delivered shall be in writing and
shall be deemed given or delivered if delivered in person, or sent by courier or
expedited delivery service, or sent by registered or certified mail, postage
prepaid, return receipt requested, or sent by facsimile (if confirmed), as
follows:

 

If to MSD:

 

Medtronic Sofamor Danek USA, Inc.

1800 Pyramid Place

Memphis, Tennessee 38132

Attention: President

Facsimile: 901-344-1570

 

with a copy to:

 

Vice President and Senior Counsel

Medtronic Sofamor Danek, Inc.

1800 Pyramid Place

Memphis, Tennessee 38132

Facsimile: 901-344-1576

 

Page 25



--------------------------------------------------------------------------------

and

 

President, Biologics

Medtronic Sofamor Danek, Inc.

1800 Pyramid Place

Memphis, Tennessee 38132

Facsimile: 901-344-1566

 

And

 

Alvin Davis, Esq,

Steel Hector & Davis LLP

200 South Biscayne Boulevard, 41st Floor

Miami, FL 33131-2398

Fax: 305-577-7001

 

If to RTI:

 

Regeneration Technologies, Inc.

11621 Research Circle

P.O. Box 2650

Alachua, Florida 32615-2650

Attention: Chief Executive Officer

Facsimile: 386-418-3608

 

with a copy to:

 

Jerome W. Hoffman

Holland & Knight LLP

315 S. Calhoun Street, Suite 600

Tallahassee, Florida 32302-0810

Facsimile: 850-224-8832

 

and

 

Warren J. Nimetz

Fulbright & Jaworski LLP

666 Fifth Avenue, 31st Floor

New York, New York 10103-3198

Facsimile: 202-318-3400

 

Any such notice, report or consent shall be effective upon delivery if given or
delivered in person, or sent by courier or expedited delivery service, or upon
receipt if sent by facsimile which is confirmed, or on the third business day
following mailing if mailed. Either Party hereto may change its address for
purposes hereof by giving the other Party written notice of such change as above
provided. Notwithstanding the foregoing, any notice intended to act as a formal
and official notice, report or consent under any provision of this Agreement
(other than Section

 

Page 26



--------------------------------------------------------------------------------

3.4 hereof) must be sent by Brian Hutchison or his successor (if coming from
RTI) or Pete Wehrly and/or Michael DeMane or their successors (if coming from
MSD).

 

9.10 Assignment. Except as provided hereafter, neither Party may assign its
rights and obligations hereunder without the prior written consent of the other
Party and such consent shall not be unreasonably withheld. No permitted
assignment hereunder shall be deemed effective until the assignee shall have
executed and delivered an instrument in writing reasonably satisfactory in form
and substance to the other Party pursuant to which the assignee assumes all of
the obligations of the assigning Party hereunder. Notwithstanding any of the
prior terms in this Section 9.10, either Party may freely assign this Agreement
or any of its rights or obligations hereunder in connection with a sale
involving substantially all of the Party’s assets or to a company which is a
wholly owned subsidiary of the assigning Party, and MSD may assign this
Agreement or any of its rights or obligations hereunder, in whole or in part, to
Medtronic, Inc. or to any entity in which Medtronic, Inc. holds a direct or
indirect interest of at least fifty percent (50%). RTI may assign this
Agreement, or any of its rights or obligations hereunder, in whole or in part,
to any entity in which RTI holds a direct or indirect interest of at least 50%.

 

9.11 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when signed by each of the Parties hereto.

 

9.12 Arbitration. Except where this Agreement calls for the use of a special
master, any dispute or claim arising under or with respect to this Agreement,
including the interpretation, performance or non-performance of this Agreement
other than the items addressed by Section 6.7, and the right to terminate shall
be resolved by arbitration in Miami, Florida or such other location as agreed to
by the Parties, in accordance with the Commercial Arbitration Rules then in
effect of the American Arbitration Association, modified as follows to include
these provisions:

 

(a) The AAA’s Expedited Procedures shall not be followed;

 

(b) The arbitration will be decided by a neutral arbitrator selected by the
Parties from a group of at least ten potential candidates identified by the
Center for Public Resources, Inc. or similar neutral, third-party organization
to which the Parties agree;

 

(c) The Parties will work together so that the arbitrator will be appointed
within thirty days of the filing of the Arbitration Demand;

 

(d) For disputes involving patent rights, the arbitrator will be a registered
patent attorney with at least fifteen years of experience in patent matters;

 

(e) Reasonably limited discovery, in the form of document requests and
depositions will be allowed; the Parties will confer with the arbitrator early
in the arbitration process regarding the amount and scope of discovery;

 

(f) If a Party intends to offer live or written witness testimony to the
arbitrator, the other Party shall have the right to depose the witness under
oath;

 

Page 27



--------------------------------------------------------------------------------

(g) The Parties shall submit simultaneous pre-hearing statements to the
arbitrator; after the hearing, the Parties shall submit simultaneous opening and
simultaneous reply briefs to the arbitrator setting forth their positions on the
dispute and view of the evidence;

 

(h) The arbitrator will render a written, reasoned, draft award;

 

(i) The Parties will be permitted to comment on the draft award including any
perceived errors or necessary corrections;

 

(j) The arbitrator will render a written, reasoned, final award;

 

(k) The hearing will be held in Miami, Florida or such other location as agreed
to by the Parties.

 

The decision or award of the arbitrator will be final and binding upon the
Parties. The arbitrator will have the discretion to impose the cost of the
arbitration upon the losing Party or divide it between the Parties on any terms
which the arbitrator deems equitable; provided, however, that each Party will
bear its own legal fees. Any decision or award rendered by the arbitrator may be
entered as a judgment or order in any court of competent jurisdiction.

 

[Signature Page to Follow]

 

Page 28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the Effective Date.

 

REGENERATION TECHNOLOGIES, INC.

By:

  /s/    BRIAN K. HUTCHISON        

Printed Name:

  Brian K. Hutchison

Title:

  Chairman, President and CEO

MEDTRONIC SOFAMOR DANEK USA, INC.

By

  /s/    MICHAEL DEMANE        

Printed Name:

  Michael DeMane

Title:

  President—Spinal, ENT and SNT

 